Case 1:15-cv-07488-CM-RWL Document 881-1 Filed 10/03/19 Page 1 of 7




             EXHIBIT A
                                          Case 1:15-cv-07488-CM-RWL
                                                               In re NamendaDocument          881-1Litigation
                                                                             Direct Purchaser Antitrust Filed 10/03/19 Page 2 of 7
                                                                                                   1:15-cv-07488-CM-RWL
                                                                                                 Forest's Phase 1 Exhibit List

                                                                                                                                                                                                                                      Includes Electronic
Trial Ex. No.         Dep. Ex. #                   Beg Bates                       End Bates                      Date                                  Doc Description                                       Objections
                                                                                                                                                                                                                                            File(s)
 DTX-001             Green Ex. 3               FRX-AT-04617640                 FRX-AT-04617646                1/19/2010          Email: "FW: Mylan Mtg Next Week"                                                                            Yes
 DTX-002                                       FRX-AT-04617585                 FRX-AT-04617587                1/14/2010          Email: "Re: Authorized Generic Lexapro / Mylan"
 DTX-003                                       FRX-AT-04617480                 FRX-AT-04617480                7/22/2009          Email: "RE: Mylan"
 DTX-004                                       FRX-AT-04617599                 FRX-AT-04617604                1/14/2010          Email: "RE: Authorized Generic Lexapro / Mylan"
 DTX-005                                       FRX-AT-04617606                 FRX-AT-04617612                1/14/2010          Email: "RE: Authorized Generic Lexapro / Mylan"                                                             Yes
 DTX-006                                       FRX-AT-04617613                 FRX-AT-04617616                1/15/2010          Email: "FW: Lexapro analysis"
 DTX-007             Mears Ex. 15              FRX-AT-04447018                 FRX-AT-04447019               10/18/2007          Email: "Impact of DRA on Authorized Generics"
 DTX-008                                       FRX-AT-04617528                 FRX-AT-04617530                 1/7/2010          Email: "Lexapro Generic Analysis"
                     Green Ex. 11              FRX-AT-04617114                 FRX-AT-04617114                3/18/2010          Excel: "Lexapro Generic Analysis HS - Mylan 40% Share -
 DTX-009                                                                                                                         Wt COGS 03 2010 Years 1 and 2 (70-30 Split) with                                                            Yes
                                                                                                                                 Lundbeck Share.xls"
                     Bruno Ex. 13              FRX-AT-04617115                 FRX-AT-04617115                3/17/2010          Excel: "Lexapro Generic Analysis HS - Mylan 40% Share -
 DTX-010             Green Ex. 10                                                                                                Wt COGS 03 2010 Years 1 and 2 (70-30 Split).xls"                                                            Yes

 DTX-011                                       FRX-AT-04617764                 FRX-AT-04617768                3/16/2010          Email: "RE: Lexapro Best Price Analysis - Year 2"                                                           Yes
                     Bruno Ex. 3               FRX-AT-00000253                 FRX-AT-00000273                10/3/2005          Document: Original Lexapro Agreement
                   Carnevale Ex. 13
 DTX-012
                    Agovino Ex. 15
                     Mears Ex. 4
                     Bruno Ex. 4               FRX-AT-00000464                 FRX-AT-00000477                7/21/2010          Document: Amendment to Distribution and Supply
 DTX-013              Curia Ex. 3                                                                                                Agreement (Generic Lexapro)
                    Solomon Ex. 9
                                               FRX-AT-04628179                 FRX-AT-04628191                8/19/2009          Document: Cost Sharing Agreement - Lundbeck and
 DTX-014
                                                                                                                                 Forest
                McCormick (DRL) Ex. 10               N/A                             N/A                       7/2/2009          Document: Report and Recommendation Regarding Claim
                   Johnston Ex. 10                                                                                               Construction, Forest Laboratories Inc., ET AL., v. Cobalt
 DTX-015                                                                                                                                                                                                          403
                                                                                                                                 Laboratories Inc., ET AL. , DE373, No. 08-21 (D. Del.)

                   Johnston Ex. 11                   N/A                             N/A                      9/21/2009          Memorandum and Order re Report and Recommendation
                                                                                                                                 on Claim Construction, Forest Labs., Inc., et al., v. Cobalt
 DTX-016                                                                                                                                                                                                          403
                                                                                                                                 Labs., Inc., et al. , No. 08-cv-00021, Dkt. 426 (D. Del.).

 DTX-018           Schneider Ex. 4                   N/A                             N/A                        N/A              5,061,703 Patent Reexam File History
                                               FRX-AT-04228504                 FRX-AT-04228556               10/30/2009          Document: Defendant Mylan Pharmaceuticals Inc.'s
                                                                                                                                 Supplemental Responses and Objections to Plaintiffs' First
 DTX-019                                                                                                                         Set of Collective Interrogatories To Defendants (NOS. 1-4),         802, 403, 602, no verification
                                                                                                                                 Forest Labs., Inc., et. al., v. Cobalt Labs., Inc., et. al. , No.
                                                                                                                                 08-cv-00021 (D. Del.)
                                              MYLMEMA_001181                  MYLMEMA_001210                      Oct-08         Document: Mylan - Final Labeling Text - Memantine
 DTX-020
                                                                                                                                 Hydrochloride Tablets 5 mg and 10 mg
 DTX-021                                        MNAT_0000001                    MNAT_0000301                                     Joint Pretrial Order
 DTX-023                                          KE00000302                      KE00000333                  8/11/2009          Email: "FW: Forest Labs, et al. v. Apotex, et al."                       402, 901, CUM MIL
 DTX-051        Gupta (Amneal) Ex. 17           AMNEAL0000001                   AMNEAL0000001                10/31/2009          Document: "Billing Report"                                                      402
 DTX-058        Gupta (Amneal) Ex. 3            AMNEAL0001868                   AMNEAL0001872                10/16/2007          Document: "Application Form: FDA 356h"
 DTX-059        Gupta (Amneal) Ex. 12           AMNEAL0008398                   AMNEAL0008399                   Feb-15           Document: Forecast
 DTX-061        Gupta (Amneal) Ex. 11           AMNEAL0008432                   AMNEAL0008433                  May-14            Document: Forecast
                                         DRL (Namenda AT Litig)0001232   DRL (Namenda AT Litig)0001234       10/16/2007          Letter: "Re: Memantine Hydrochloride Tablets, 5mg and
 DTX-062
                                                                                                                                 10mg Abbreviated New Drug Application"
                McCormick (DRL) Ex. 8    DRL (Namenda AT Litig)0001782   DRL (Namenda AT Litig)0001797            2015           Document: DRL Forecast
 DTX-068
                McCormick (DRL) Ex. 34          DRLNAM00010                     DRLNAM00011                   8/10/2010          Letter: "Re: Namenda Patent Litigation"
 DTX-071                                                                                                                                                                                                     402, 403 MIL
                   Agovino Ex. 26
                    Mears Ex. 16               FRX-AT-00000417                 FRX-AT-00000427                3/23/2010          Document: "Development and Supply Agreement
 DTX-083             Wilk Ex. 20                                                                                                 Between Orchid and Forest for Ceftaroline - Binding Term
                                                                                                                                 Sheet "
                                               FRX-AT-01710620                 FRX-AT-01710663                6/28/2000          Document: Merz-Forest License and Cooperation
 DTX-130
                                                                                                                                 Agreement




                                                                                                              1
                                             Case 1:15-cv-07488-CM-RWL
                                                                  In re NamendaDocument          881-1Litigation
                                                                                Direct Purchaser Antitrust Filed 10/03/19 Page 3 of 7
                                                                                         1:15-cv-07488-CM-RWL
                                                                                       Forest's Phase 1 Exhibit List

                                                                                                                                                                                                 Includes Electronic
Trial Ex. No.           Dep. Ex. #                 Beg Bates            End Bates                       Date                                Doc Description                         Objections
                                                                                                                                                                                                       File(s)
                Harper (Mylan-NYAG) Ex. 10      FRX-AT-01750221      FRX-AT-01750221                    Oct-14         Document: Mylan Forecast
 DTX-161

                Harper (Mylan-NYAG) Ex. 14      FRX-AT-01750249      FRX-AT-01750394                2/27/2014          Document: "Mylan Inc. Form 10-K (Annual Report)"
 DTX-164
 DTX-177          DX782 (NYAG Hearing)          FRX-AT-01784879      FRX-AT-01784882               10/16/2003          Letter: Forest NDA Approval Letter
 DTX-186                                        FRX-AT-01897553      FRX-AT-01897559                6/11/2012          Article: "Generics Killing Each Other on Price"               802, 402
                                                FRX-AT-02177815      FRX-AT-02177999                12/6/1989          Letter: "Re: IND 33,392 Memantine Sponsor: Merz & Co.
 DTX-193
                                                                                                                       GmbH & Co."
 DTX-194            Bray (2009) Ex. 10          FRX-AT-02178057      FRX-AT-02178432                4/29/1991          Document: "IND 33,392 Memantine Annual Report"
                    Bray (2009) Ex. 4           FRX-AT-02191000      FRX-AT-02191002                1/13/1994          Letter: "Re: IND 33,392/Memantine Other: Inactivation of
 DTX-195
                                                                                                                       IND"
                       Rosen Ex. 9              FRX-AT-02300444      FRX-AT-02300755                12/6/2002          Document: "Memantine HCL NDA # 21-487: Integrated
 DTX-196
                                                                                                                       Summary of Safety"
                       Rosen Ex. 8              FRX-AT-02399093      FRX-AT-02399094                 6/5/2007          Document: Federal Register Entry entitled "Determination
 DTX-199                                                                                                               of Regulatory Review Period for Purposes of Patent
                                                                                                                       Extension: NAMENDA."
                                                FRX-AT-02660062      FRX-AT-02660064               12/19/2002          Letter: "Re: NDA 21-487/Memantine HCI Original New
 DTX-202
                                                                                                                       Drug Application"
                                                FRX-AT-03522446      FRX-AT-03522454                4/30/2008          Document: "Letter and Term Sheet between Dobfar and
 DTX-238                                                                                                               Forest Laboratories Ireland Limited related to Ceftaroline    402, 403
                                                                                                                       Development and Supply"
 DTX-245                                        FRX-AT-03605359      FRX-AT-03605403                 7/7/2011          Document: "Proposed Pediatric Study Request"
                                                FRX-AT-03606011      FRX-AT-03606022                1/25/2012          Letter: Proposed Pediatric Study Request for Namenda
 DTX-246
                     Agovino Ex. 17             FRX-AT-03628446      FRX-AT-03628514               10/20/2009          Email: "Revised Settlement agreement"
 DTX-254
                    McCormick Ex. 11
 DTX-260            McCormick Ex. 15            FRX-AT-03634534      FRX-AT-03634569               11/10/2009          Email: "Revised DRL settlement agreement"
                                                FRX-AT-03641863      FRX-AT-03641863                5/16/2012          Letter: "Re: General Correspondence: Agreement to
 DTX-261
                                                                                                                       Written Request"
                                                FRX-AT-03642881      FRX-AT-03642895                5/29/2013          Letter: Revised Written Request for pediatric studies for
 DTX-263
                                                                                                                       Namenda
 DTX-265             Bray (2017) Ex. 5          FRX-AT-03647101      FRX-AT-03647102                 7/7/2011          Letter: "Proposed Pediatric Study Request"
                      Carnevale Ex. 4           FRX-AT-03655713      FRX-AT-03655716                9/19/2008          Email: "Proactive Projects and Partner Meetings"
 DTX-266
                     Carnevale Ex. 15
                       Ludwig Ex. 9             FRX-AT-03877514      FRX-AT-03877515                4/21/2008          Letter: "Re: Patent Term Extension U.S. Patent Nos.
 DTX-295
                                                                                                                       5,614,560 and 5,061,703"
 DTX-296                                        FRX-AT-03879201      FRX-AT-03879201                3/18/2009          Document: "Certificate Extending Patent Term"
                  McCormick (DRL) Ex. 14        FRX-AT-04229715      FRX-AT-04229718                1/22/2010          Email: "Re: Memantine Hydrochloride legal expenses
 DTX-306                                                                                                                                                                             402, 403
                                                                                                                       reimbursement"
                  McCormick (DRL) Ex. 13        FRX-AT-04231043      FRX-AT-04231046                12/2/2009          Letter: "Re: Memantine Settlement/License Agreements"
 DTX-307                                                                                                                                                                             402, 403
                       Rosen Ex. 7              FRX-AT-04248226      FRX-AT-04248368                12/9/2003          Document: Request for Extension of Patent Term Under
 DTX-309
                                                                                                                       35 U.S.C. § 156
                   Carnevale Ex. 9, 9a-c        FRX-AT-04340635      FRX-AT-04340641                3/14/2010          Email: "FW: Mylan Term Sheet"
 DTX-316               Mears Ex. 9                                                                                                                                                                      Yes
                     Solomon Ex. 10
 DTX-320                                        FRX-AT-04396179      FRX-AT-04396245                 4/7/2010          Email: "Accrued Legal Analysis"                               402, 403
                    Curia (Mylan) Ex. 8         FRX-AT-04408010      FRX-AT-04408041                10/8/2010          Email: "Re: Mylan/Forest Escitalopram Tech Transfer
 DTX-321
                                                                                                                       Kickoff Meeting Minutes"
 DTX-323                                        FRX-AT-04447042      FRX-AT-04447045                2/14/2008          Email: "Collaboration with Forest on Memantine"               402, 403
                                                FRX-AT-04518672      FRX-AT-04518676               10/21/2011          Document: "Amendment 2 to Distribution Supply
                                                                                                                       Agreemt with Mylan dtd 10-31-11.pdf"
 DTX-325


 DTX-328                                        FRX-AT-04547818      FRX-AT-04547820                 3/3/2009          Document: Notice of Final Determination
 DTX-337            Curia (Mylan) Ex. 4         FRX-AT-04593099      FRX-AT-04593307                4/13/2010          Email: "FW: Lexapro Information"



                                                                                                    2
                                       Case 1:15-cv-07488-CM-RWL
                                                            In re NamendaDocument          881-1Litigation
                                                                          Direct Purchaser Antitrust Filed 10/03/19 Page 4 of 7
                                                                                   1:15-cv-07488-CM-RWL
                                                                                 Forest's Phase 1 Exhibit List

                                                                                                                                                                                             Includes Electronic
Trial Ex. No.       Dep. Ex. #               Beg Bates            End Bates                       Date                                Doc Description                         Objections
                                                                                                                                                                                                   File(s)
                    Bruno Ex. 6           FRX-AT-04605364      FRX-AT-04605385                1/20/2011          Agreement: "TECHNICAL/ QUALITY AGREEMENT FOR
 DTX-338        Curia (Mylan) Ex. 11                                                                             CONTRACT MANUFACTURE, PACKAGE (ASSEMBLY)
                                                                                                                 TESTING AND BATCH RELEASE"
                 Carnevale Ex. 12         FRX-AT-04616753      FRX-AT-04616756                 7/6/2010          Email: "RE: Mylan Lexapro Authorized Generic"
 DTX-340
                  Mears Ex. 14
                                          FRX-AT-04617111      FRX-AT-04617111                1/19/2010          Excel: "Lexapro Generic Analysis - Mylan Share of Generic
 DTX-341                                                                                                                                                                                            Yes
                                                                                                                 40%"
                                          FRX-AT-04617112      FRX-AT-04617112                1/20/2010          Excel: "Lexapro Generic Analysis HS - Mylan 40% Share -
 DTX-342                                                                                                                                                                                            Yes
                                                                                                                 Wt COGS 01 2010.xls"
                                          FRX-AT-04617116      FRX-AT-04617116                1/19/2010          Excel: "Lexapro Generic Analysis HS - Mylan 50% Share -
 DTX-343                                                                                                                                                                                            Yes
                                                                                                                 01 2010.xls"
                                          FRX-AT-04617117      FRX-AT-04617117                1/20/2010          Excel: "Lexapro Generic Analysis HS - Mylan 50% Share -
 DTX-344                                                                                                                                                                                            Yes
                                                                                                                 Wt COGS 01 2010.xls"
                                          FRX-AT-04617118      FRX-AT-04617118                3/15/2010          Excel: "Lexapro Generic Analysis HS - Mylan 50% Share -
 DTX-345                                                                                                                                                                                            Yes
                                                                                                                 Wt COGS 03 2010 (60-40 Split).xls"
 DTX-346                                  FRX-AT-04617128      FRX-AT-04617128                1/20/2010          Document: "Forest-Mylan COGS 01 2010.ppt"
                                          FRX-AT-04617132      FRX-AT-04617132                3/16/2010          Document: "Lexapro Generic Analysis 03 16 2010.PDF"
 DTX-347
                  Solomon Ex. 11          FRX-AT-04617133      FRX-AT-04617133                3/16/2010          Document: "Lexapro Medicaid Analysis 03 16 2010.PDF"
 DTX-348
 DTX-349                                  FRX-AT-04617597      FRX-AT-04617598                1/14/2010          Email: "FW: LX Medicaid Liability post LOEv2$.05.xls"                              Yes
 DTX-350                                  FRX-AT-04617617      FRX-AT-04617618                1/15/2010          Email: "Re: Authorized Generic Model - Updated"                                    Yes
 DTX-351                                  FRX-AT-04617623      FRX-AT-04617630                1/15/2010          Email: "Re: Authorized Generic Lexapro/Mylan"                                      Yes
 DTX-352                                  FRX-AT-04617631      FRX-AT-04617633                1/15/2010          Email: "Re: Authorized Generic Model - Updated"                                    Yes
 DTX-353                                  FRX-AT-04617653      FRX-AT-04617653                1/19/2010          Email: "Mylan"
 DTX-354                                  FRX-AT-04617654      FRX-AT-04617660                1/19/2010          Email: "FW: Mylan Mtg Next Week"                                                   Yes
 DTX-355                                  FRX-AT-04617664      FRX-AT-04617668                1/19/2010          Email: "FW: Mylan Mtg Next Week"                                                   Yes
 DTX-356                                  FRX-AT-04617670      FRX-AT-04617674                1/19/2010          Email: "RE: Mylan Mtg Next Week"                                                   Yes
 DTX-357                                  FRX-AT-04617708      FRX-AT-04617713                1/20/2010          Email: " FW: Mylan Mtg Next Week"                                                  Yes
 DTX-358                                  FRX-AT-04617748      FRX-AT-04617750                3/15/2010          Email: "Lexapro Best Price Analysis - Year 2"                                      Yes
 DTX-359           Finchen Ex. 3          FRX-AT-04617753      FRX-AT-04617757               3/16/2010           Email: "RE: Lexapro Best Price Analysis - Year 2"                                  Yes
 DTX-360            Green Ex. 4           FRX-AT-04618301      FRX-AT-04618304                8/12/2010          Email: "RE: Generic Escitalopram"                               402                Yes
 DTX-361                                  FRX-AT-04624973      FRX-AT-04624980               11/27/2008          Email: "RE: Memo of Understanding"                              402
                                          FRX-AT-04628192      FRX-AT-04628193                 7/1/2010          Document: "Letter Agreement between Forest
 DTX-365                                                                                                         Laboratories Holdings Limited and H. Lundbeck A/S dated
                                                                                                                 July 1, 2010"
                   Bonelli Ex. 6          FRX-AT-04628295      FRX-AT-04628331                1/13/2011          Document: Forest Standard Operating Procedure,
 DTX-367
                                                                                                                 Medicaid Government Pricing Methodology
                                         LPI-NMDA-00001189    LPI-NMDA-00001190               3/25/2015          Letter: "Re: ANDA # 090051; Memantine Hydrochloride
 DTX-379                                                                                                         Tablets, 5 mg and 10 mg: Response to Information
                                                                                                                 Request"
                                         LPI-NMDA-00002835    LPI-NMDA-00002837              10/16/2007          Letter: "Re: Original ANDA for Memantine Hydrochloride
 DTX-382
                                                                                                                 Tablets, 5 mg and 10 mg"
 DTX-383                                 LPI-NMDA-00004618    LPI-NMDA-00004620               4/10/2015          Letter: Lupin ANDA 090051 Approval Letter
                                         LPI-NMDA-00004892    LPI-NMDA-00004905               3/17/2015          Excel: "Minutes of the NPL Meeting 9th Mar
 DTX-384
                                                                                                                 2015_US.xlsx"
                Curia (Mylan) Ex. 30     MYLMEMA_000213       MYLMEMA_000214                 10/16/2007          Letter: "RE: MEMANTINE HYDROCHLORIDE TABLETS, 5 MG
 DTX-400                                                                                                         AND 10 MG ANDA 079225 (Pre- Assigned ANDA Original
                                                                                                                 Application)"
                Curia (Mylan) Ex. 43     MYLMEMA_000343       MYLMEMA_000816                  9/21/2007          Document: "Request for In Vivo Bioequivalence Waiver
 DTX-402                                                                                                         For Memantine Hydrochloride 5 mg and 10 mg Tablet"

 DTX-404        Curia (Mylan) Ex. 36     MYLMEMA_000855       MYLMEMA_000855                      N/A            Document: "Mylan: Introduction to Summaries"
                Curia (Mylan) Ex. 37     MYLMEMA_001824       MYLMEMA_001844                      N/A            Document: Mylan - Memantine Hydrochloride Tablets, 5
 DTX-414                                                                                                                                                                     802, 403, 602
                                                                                                                 mg and 10 mg
                Curia (Mylan) Ex. 32     MYLMEMA_002294       MYLMEMA_002301                 10/16/2014          Letter: "RE: RE MEMANTINE HYDROCHLORIDE TABLETS
                                                                                                                 USP, 5 MG AND 10 MG ANDA # 079225 PATENT
 DTX-419
                                                                                                                 AMENDMENT"



                                                                                              3
                                                Case 1:15-cv-07488-CM-RWL
                                                                     In re NamendaDocument          881-1Litigation
                                                                                   Direct Purchaser Antitrust Filed 10/03/19 Page 5 of 7
                                                                                                       1:15-cv-07488-CM-RWL
                                                                                                     Forest's Phase 1 Exhibit List

                                                                                                                                                                                                                              Includes Electronic
Trial Ex. No.             Dep. Ex. #                    Beg Bates                     End Bates                       Date                                Doc Description                                Objections
                                                                                                                                                                                                                                    File(s)
                     Curia (Mylan) Ex. 2            MYLMEMA_003476               MYLMEMA_003476                   4/12/2010          Excel: "Mylan Pharmaceuticals Inc. - 5 Year Financial Plan"
 DTX-421                                                                                                                                                                                                                             Yes
                                                    MYLMEMA_003534               MYLMEMA_003549                   9/30/2010          PowerPoint: "Escitalopram Oxalate Tablets U.S. Launch"
 DTX-422
                                                    MYLMEMA_003560               MYLMEMA_003560                       N/A            Excel: "Manufacturing and Packaging Technical
 DTX-425
                                                                                                                                     Information Checklist"
                     Curia (Mylan) Ex. 6            MYLMEMA_003576               MYLMEMA_003578                   10/7/2010          Document: "Meeting Minutes MPI-Forest Escitalopram
 DTX-426
                                                                                                                                     Kick-off Meeting"
                     Curia (Mylan) Ex. 5            MYLMEMA_003597               MYLMEMA_003606                   8/18/2010          Presentation: "Mylan Pharmaceuticals Inc. Escitalopram
 DTX-427
                                                                                                                                     Oxalate Tablets Launch Project Team"
                     Curia (Mylan) Ex. 9            MYLMEMA_003612               MYLMEMA_003646                  12/22/2010          PowerPoint: "Mylan Pharmaceuticals Inc. Escitalopram
                                                                                                                                     Oxalate Tablets Launch Project Team December 22, 2010,
 DTX-428
                                                                                                                                     Weekly Update"

                        Bruno Ex. 18                MYLMEMA_003677               MYLMEMA_003681                   12/6/2010  Memo: "Mylan/Forest Escitalopram Tech Transfer
 DTX-429                                                                                                                     Working Group - Core Team Conference Call (Meeting
                                                                                                                             held December 2, 2010) FINAL"
                     Curia (Mylan) Ex. 7            MYLMEMA_003688               MYLMEMA_003692               MYLMEMA_003692 Memo: "Mylan/Forest Escitalopram Tech Transfer
                                                                                                                             Working Group - Core Team Conference Call (Meeting
 DTX-430
                                                                                                                             held November 18, 2010)

 DTX-431                                           MYLMEMA_003696                MYLMEMA_003715                   10/8/2010          Document: "Technical/Quality Agreement"
 DTX-445             Silber (Mylan) Ex. 2          MYLMEMA-D-000001              MYLMEMA-D-000001                    N/A             Document: Mylan Invoice                                          802, 402, 403, 901
 DTX-448                                            ORGENUS0000956                ORGENUS0000959                 11/29/2007          Letter acknowledging receipt of ANDA application                      402, 403
 DTX-450            Wilk (Orgenus) Ex. 26           ORGENUS0005365                ORGENUS0005369                  3/12/2012          Letter: Orgenus ANDA 090044 Final Approval Letter                     402, 403
                  Benton (Smith Drug) Ex. 19        SDC-NAM-004004                SDC-NAM-004004                 12/16/2014          Email: "RE: Acct#1143 Caldwell (Lynn) Item#136515
 DTX-461
                                                                                                                                     Namenda 10mg"
                     Nadkarni (Sun) Ex. 1              SUN0000008                   SUN0000009                    10/8/2007          Letter: "Re: ANDA Submission for Memantine
 DTX-463
                                                                                                                                     Hydrochloride Tablets, 5 mg and 10 mg"
 DTX-464            Nadkarni (Sun) Ex. 8               SUN0007091                   SUN0007092                    6/18/2014          Email: "memantine - launch delayed by PED"
 DTX-465            Nadkarni (Sun) Ex. 10              SUN0007178                   SUN0007183                     4/1/2015          Email: "Re: URGENT - Memantine IR Launch status"
                    Nadkarni (Sun) Ex. 15              SUN0007277                   SUN0007280                    5/28/2015          Email: "RE: URGENT ! ! - Memantine - Prebook orders start
 DTX-467
                                                                                                                                     today 5/28/15"
 DTX-476            Nadkarni (Sun) Ex. 14              SUN0010760                    SUN0010760                  10/13/2014          Excel: "Memantine IR - forecast & launch data.xlsx"
 DTX-478           Rabinovic (Teva) Ex. 15          TEVANIR-00000095              TEVANIR-00000096               12/22/2014          Email: "RE: ANDA 90052"                                              402, 403
                                                    TEVANIR-00000123              TEVANIR-00000124               10/16/2007          Letter: "Original Abbreviated New Drug Application
 DTX-479                                                                                                                                                                                                  402, 403
                                                                                                                                     Memantine Hydrochloride Tablets, 5 mg and 10 mg"
                   Cavanaugh (Teva) Ex. 11          TEVANIR-00000162              TEVANIR-00000163               10/29/2015          Document: "Monthly Executive Launch Review"
 DTX-480                                                                                                                                                                                           602, 403, 402, 802, 1006
 DTX-483           Cavanaugh (Teva) Ex. 4           TEVANIR-00000459              TEVANIR-00000463               10/25/2011          Letter: Teva ANDA 090052 Final Approval Letter                       402, 403
                   Cavanaugh (Teva) Ex. 10          TEVANIR-00000953              TEVANIR-00001006                 Jun-15            PowerPoint: "Executive Review of Launches"
 DTX-484                                                                                                                                                                                           30b6, 602, 403, MPT, 402
                    Gupta (Torrent) Ex. 4       Torrent-Memantine 00002901   Torrent -Memantine 00002902          5/11/2015          Letter: "Re: ANDA 200155 - Minor Amendment - Final
 DTX-488                                                                                                                             Approval Requested Memantine Hydrochloride Tablets - 5               402, 403
                                                                                                                                     mg and 10 mg"
                      Charles Ryan Ex. 9        Torrent-Memantine 00008902   Torrent- Memantine 00008909              1986           Document: "Rote Liste 1986"
 DTX-492
                        Farlow Ex. 6
                      Charles Ryan Ex. 6        Torrent-Memantine 00009229   Torrent -Memantine 00009235              N/A            Study: "Effect of Memantine versus dh- Ergotoxine in the
 DTX-495
                                                                                                                                     case of Cerebral-Organic Psychosyndrome"
                    Gupta (Torrent) Ex. 8       Torrent-Memantine 00012102   Torrent -Memantine 00012104          12/9/2015          Email: "RE: Meeting action items from 12/2"
 DTX-500                                                                                                                                                                                                  402, 403
                    Gupta (Torrent) Ex. 9       Torrent-Memantine 00013734   Torrent -Memantine 00013734              2015           Document: "Memantine Sales Began December 2015"
 DTX-503                                                                                                                                                                                                  402, 403
                                                Torrent-Memantine 00012032   Torrent-Memantine 00012033           8/25/2015          Email: "Re: Memantine"
 DTX-504                                                                                                                                                                                                901, 402, 403
                                                Torrent-Memantine 00012041   Torrent-Memantine 00012041           8/25/2015          Email: "Memantine"
 DTX-505                                                                                                                                                                                                901, 402, 403
                Venkatesan (Wockhardt) Ex. 16      WOCKHARDT00000006            WOCKHARDT00000008                  9/4/2015          Wockhardt ANDA 090073 Approval Letter
 DTX-507                                                                                                                                                                                                  402, 403



                                                                                                                  4
                                                Case 1:15-cv-07488-CM-RWL
                                                                     In re NamendaDocument          881-1Litigation
                                                                                   Direct Purchaser Antitrust Filed 10/03/19 Page 6 of 7
                                                                                            1:15-cv-07488-CM-RWL
                                                                                          Forest's Phase 1 Exhibit List

                                                                                                                                                                                                                     Includes Electronic
Trial Ex. No.            Dep. Ex. #                   Beg Bates            End Bates                       Date                                Doc Description                                  Objections
                                                                                                                                                                                                                           File(s)
                Venkatesan (Wockhardt) Ex. 19    WOCKHARDT00002150    WOCKHARDT00002169                    Dec-13         Document: "Memantine Forecast"
 DTX-515                                                                                                                                                                                  602, 103, 901, 402, 403
                Venkatesan (Wockhardt) Ex. 21    WOCKHARDT00002171    WOCKHARDT00002192                    Oct-14         Document: "Memantine Forecast"
 DTX-516                                                                                                                                                                                         402, 403
                Venkatesan (Wockhardt) Ex. 17    WOCKHARDT00002193    WOCKHARDT00002216                    Jun-09         Document: "Memantine Forecast"
 DTX-517                                                                                                                                                                                         402, 403
                       Solomon Ex. 14             WSGRMEMA_000100      WSGRMEMA_000107                 3/17/2010          Email: "Amendment to Distribution and Supply
                                                                                                                          Agreement"
 DTX-518
                     Silber (Mylan) Ex. 5

                                                        N/A                  N/A                           Aug-17
 DTX-519
                                                                                                                          Pediatric Exclusivity Determinations List, August 2017, FDA
 DTX-530            Gupta (Amneal) Ex. 7                N/A                  N/A                       4/10/2015          Letter: Amneal's ANDA Approval Letter
 DTX-534                                                N/A                  N/A                         Oct-13           Document: Namenda Package Insert
 DTX-632                Jochum Ex. 4                    N/A                  N/A                          N/A             Document: "Timeline for Namenda 'Testing Phase'"                       602, 802
 DTX-633                                                N/A                  N/A                          N/A             Document: 5,061,703 Patent File Wrapper
                Venkatesan (Wockhardt) Ex. 12           N/A                  N/A                          N/A             Document: Wockhardt's Business Reasons for Settling
 DTX-636                                                                                                                                                                                 802, 403, 402, 1002, 1006
 DTX-681                                           FRX-AT-04227159      FRX-AT-04227160                 9/1/2010          Email: "Mylan"
 DTX-682                                           FRX-AT-04251511      FRX-AT-04251513                 8/3/2007          Document: "Memorandum of Understanding"
 DTX-683                                           FRX-AT-04266121      FRX-AT-04266121                 4/5/2010          Email: "Namenda settlement payments"
                                                   FRX-AT-04292547      FRX-AT-04292553                1/19/2010          Letter: "Re: Namenda Litigation Invoices for settlement
 DTX-686
                                                                                                                          payments"
                                                   FRX-AT-04292554      FRX-AT-04292556                2/18/2010          Letter: "Re: Namenda Litigation Invoices for settlement
 DTX-687
                                                                                                                          payments"
                                                   FRX-AT-04617100      FRX-AT-04617103                 1/8/2010          Email: "FW: Payment required under memantine
 DTX-692
                                                                                                                          settlement agreements"
                                                   FRX-AT-04617113      FRX-AT-04617113                3/18/2010          Excel: "Lexapro Generic Analysis HS - Mylan 40% Share -
 DTX-702                                                                                                                  Wt COGS 03 2010 Years 1 and 2 (70-30 Split) with                                                  Yes
                                                                                                                          Lundbeck Share - no generic.xls"
                                                   FRX-AT-04617120      FRX-AT-04617120                1/16/2010          Excel: "LX Medicaid Liability post LOEv5 (JF with full 40%
 DTX-703                                                                                                                                                                                                                    Yes
                                                                                                                          profit share).xls"
                                                   FRX-AT-04617121      FRX-AT-04617121                1/20/2010          Excel: "LX Medicaid Liability post LOEv6 40% Mylan (JF
 DTX-704                                                                                                                                                                                                                    Yes
                                                                                                                          with full 40% profit share) (Wt COGS).xls"
                                                   FRX-AT-04617122      FRX-AT-04617122                1/19/2010          Excel: "LX Medicaid Liability post LOEv6 40% Mylan (JF
 DTX-705                                                                                                                                                                                                                    Yes
                                                                                                                          with full 40% profit share).xls"
                                                   FRX-AT-04617123      FRX-AT-04617123                1/20/2010          Excel: "LX Medicaid Liability post LOEv6 50% Mylan (JF
 DTX-706                                                                                                                                                                                                                    Yes
                                                                                                                          with full 40% profit share) (Wt COGS).xls"
                                                   FRX-AT-04617124      FRX-AT-04617124                1/19/2010          Excel: "LX Medicaid Liability post LOEv6 50% Mylan (JF
 DTX-707                                                                                                                                                                                                                    Yes
                                                                                                                          with full 40% profit share).xls"
                                                   FRX-AT-04617125      FRX-AT-04617125                3/18/2010          Excel: "LX Medicaid Liability post LOEv7 (JF 2 year outlook)
 DTX-708                                                                                                                                                                                                                    Yes
                                                                                                                          with no generic.xls"
                                                   FRX-AT-04617129      FRX-AT-04617129                3/18/2010          Document: "Lexapro Generic Analysis - New Split 03 18
 DTX-709
                                                                                                                          2010.PDF"
                                                   FRX-AT-04617130      FRX-AT-04617130                3/18/2010          Document: "Lexapro Generic Analysis - No Generic in Year
 DTX-710
                                                                                                                          2 03 18 2010.pdf"
 DTX-711                                           FRX-AT-04617107      FRX-AT-04617107               11/30/2007          Excel: "API Costs.xls"
                                                   FRX-AT-04617109      FRX-AT-04617109                1/20/2010          Excel: "Lexapro COGS Analysis (API-Manufacturing-
 DTX-712
                                                                                                                          Packaging).xls"
 DTX-713                                           FRX-AT-04617110      FRX-AT-04617110                4/12/2010          Excel: "Lexapro Excipient Costs.xls"
 DTX-715                                           FRX-AT-04617771      FRX-AT-04617775                3/17/2010          Email: "Lexapro Analysis"                                                                         Yes
 DTX-727                                           FRX-AT-03655976      FRX-AT-03655984                5/31/2011          Email: "Weekly Report"
                                                   FRX-AT-04623830      FRX-AT-04623832                8/26/2011          Email: "Re: Mylan/Forest Escitalopram Tech Transfer
 DTX-754                                                                                                                  Working Group Core Team Notification of CBE-30
                                                                                                                          Submission"
                                                   FRX-AT-04624100      FRX-AT-04624109               10/19/2011          Email: "Mylan/Forest Escitalopram Tech Transfer Working
 DTX-755                                                                                                                  Group Core Team Meeting Minutes - October 6 - Final"

 DTX-765               Carnevale Ex. 6             FRX-AT-04340547      FRX-AT-04340548               10/12/2009          Email: "FW: Ceftaroline Letter of Intent & Term Sheet"            402, 403, 404, 802
 DTX-766                                           FRX-AT-04617531      FRX-AT-04617535                1/7/2010           Email: "FW: Generic Erosion Assumptions"

                                                                                                       5
                             Case 1:15-cv-07488-CM-RWL
                                                  In re NamendaDocument          881-1Litigation
                                                                Direct Purchaser Antitrust Filed 10/03/19 Page 7 of 7
                                                                         1:15-cv-07488-CM-RWL
                                                                       Forest's Phase 1 Exhibit List

                                                                                                                                                                               Includes Electronic
Trial Ex. No.   Dep. Ex. #         Beg Bates            End Bates                       Date                                Doc Description                       Objections
                                                                                                                                                                                     File(s)
 DTX-774                        FRX-AT-04617591      FRX-AT-04617593                1/14/2010          Email: "RE: Authorized Generic Lexapro / Mylan"
 DTX-775                        FRX-AT-04617703      FRX-AT-04617707                1/20/2010          Email: "Mylan Mtg Next Week"
                                FRX-AT-04566883      FRX-AT-04566943                3/31/2006          Form 10-K for Forest Laboratories, Inc. F/Y/E March 31,
 DTX-777                                                                                                                                                          Untimely
                                                                                                       2006
                                FRX-AT-03515775      FRX-AT-03515828                7/26/2010          Letter from Forest providing to the FTC & DoJ the patent
                                                                                                       settlement agreement between Forest/ Merz and Mylan;
                                                                                                       10/3/2005 Distribution and Supply Agreement between
                                                                                                       Alphapharm and Forest; Amendment to the Distribution
 DTX-778                                                                                                                                                          Untimely
                                                                                                       and Supply Agreement between Alphapharm, Mylan and
                                                                                                       Forest dated 7/21/2010; Agreement between Forest,
                                                                                                       Merz and Mylan dated 2/18/2010

 DTX-779                              n/a                  n/a                      3/31/2007          SEC - Forest Laboratories, Inc. Form 10-K - FYE 2007       Untimely
 DTX-780                              n/a                  n/a                      3/31/2008          SEC - Forest Laboratories, Inc. Form 10-K - FYE 2008       Untimely
 DTX-781                              n/a                  n/a                      3/31/2009          SEC - Forest Laboratories, Inc. Form10-K - FYE 2009        Untimely




                                                                                    6
